                        UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MARK E. DO'ITORE, RECEIVER     ) CASENO.l:19-cv-380
                               )
          Plaintiff,           )
                               ) JUDGE
       V.                      )
                               )
STUDIO ENTERPRISE MANAGER, LLC )
etal.,                         )
                               )
          Defendants.          )

       MEMORANDUM IN SUPPORT OF RECEIVER'S MOTION FOR A
 TEMPORARY                         G ORDER AND PRELIMINARY INJUNCTION


       Plaintiff Mark E. Dottore, as the Court-appointed Receiver for the Receivership

Entities1 (the "Receiver"), moves this Court, under Fed. R. Civ. P. 65(a) and (b), to issue

a temporary restraining order and preliminary injunction requiring Defendants Studio

Enterprise Manager, LLC and Education Principle Foundation to (1) pay the Receiver

$2.1 million, which is due and owing, and (2) transfer to the Receiver any and all monies


1 The "Receivership Entities" are South University of Ohio LLC, Dream Center
Education Holdings LLC, The DC Art Institute of Raleigh-Durham LLC, The DC Art
Institute of Charlotte LLC, DC Art Institute of Charleston LLC, DC Art Institute of
Washington LLC, The Art Institute of Tennessee - Nashville LLC, AiTN Restaurant LLC,
The Art Institute of Colorado LLC, DC Art Institute of Phoenix LLC, The Art Institute of
Portland LLC, The Art Institute of Seattle LLC, The Art Institute of Pittsburgh, DC LLC,
The Art Institute of Philadelphia, DC, LLC, DC Art Institute of Fort Lauderdale LLC, The
Illinois Institute of Art LLC, The Art Institute of Michigan LLC, The Illinois Institute of
Art at Schaumberg LLC, DC Art Institute of Phoenix, LLC and its direct subsidiaries the
Art Institute of Las Vegas LLC, the Art Institute of Indianapolis, LLC, and AiIN
Restaurant LLC; Dream Center Argosy University of California LLC and its direct
subsidiaries, and Argosy Education Group LLC; Dream Center Education Management
LLC; and, South University of Michigan LLC. See Order Appointing Receiver (Doc. 8) at
3-4, Digital Media Solutions, LLC v. South University of Ohio, LLC et al., Case No. i:+g-
cv-i45 (N.D. Ohio Jan. 18, 2019); see also Order Clarifying Order Appointing Receiver
(Doc. i4) at s, Digital Media Solutions, LLC v. South University of Ohio, LLC et al., Case
No. i:ig-cv-'i45 (N.D. Ohio Jan. 25, 2019) (removing AU Student Funding, LLC as a
"Receivership Entity").
received in February 2019 from or on behalf of Art Institutes International, LLC("AII")

and its subsidiaries ("Ai University System"), Dream Center South University LLC

("South") and its subsidiaries (?South University System"), Dream Center Argosy

University of California LLC ("Argosy?) and its subsidiaries (?Argosy University

System"), and Argosy Education Group LLC (AEG").

       Absent this emergency injunctive relief, the Receivership Entities will be unable

to meet payroll, its computer system will shut down, and the Ai Universily System,

Argosy University System and the South University System will collapse, leaving tells of

thousands of students out in the cold.

INTRODUCTION


       On January 18, 2019, Mark Dottore was appointed receiver of Dream Center

Education Holdings, LLC ("DCEH") and its subsidiaries, the Argosy University system

and a select few other South University and Art Institutes campuses. A few weeks

earlier, at the beginning of the new year, DCEH owned three full university systems:

South University, Art Institutes, and Argosy University. It had purchased those three

systems from Education Management Corporation ("EDMC") in October of 2017.

Shortly after it purchased the three university systems, DCEH realized that EDMC had

seriously misrepresented the status of the three school systems and, in fact, it was likely

those schools would fail absent a significant restructuring. Desperate to try to save the

schools and protect the students, at the insistence of the Department of Education

("DOE") DCEH entered into a series of contracts with Defendant Studio Enterprise

Manager, LLC ("Studio") and its related company Defendant Education Principle




                                            2
Foundation ("Foundation") whereby all Business Assets2 of Ai University System and

South University System were transferred to AII and South. Prior to the transfer of the

Business Assets, DCEH transferred the equity interest in AII and South to Foundation

except that the equity interest in Excluded Campuses remained with DCEH. As a result,

the only assets that remained were the equity interest in Argosy University System and

AEG, assets in the Argosy University System and the liabilities and obligations of the

Excluded Campuses.

       In short, the only campuses remaining after the transaction were those that were

failing without hope of redemption, i.e. the Excluded Campuses, Argosy University

System and AEG. Those were the campuses that have been entered into receivership.

       Pursuant to the Managed Services Agreements ("MSAs") which were entered into

with AII, South and Argosy, Studio contractually obligated itself to provide Managed

Services. Pursuant to the Statement of Work which was attached to the MSA as Exhibit


A, Studio was required to provide: (i) Financing and General Services, (ii) Program

Analysis, Marketing, and New Inquiry Generation, (iii) Enrollment Management

Through Application, (iv) Student Life Cycle Support Services, and (v) Student

Mentoring Services (post-enrollment). The MSA allowed Studio to contract with DCEH,

though a Transition License Servicing Agreement ("TSLA"), to provide certain of the

Managed Services which Studio was to provide. DCEH was therefore to provide the

Transition Services which included: (i) Accounting Services; (ii) Financial Information

Systems Services, (iii)FP&A Services, (iv) Procurement Services, (v) HR/Benefit

Services, (vi) Payroll Services, (vii) Marketing Services & Communication Services, (viii)



2 Capitalized terms shall have the meaning set forth the Complaint unless otherwise
defined herein.

                                            3
State Licensing Services, (ix) Central Student Financial Services, (x)Corporate Support,

(xi)Information Technology (xii) Data Downloads, (xiii) Design, Development or

Migration of IT Systems, (xiv) Service Center, and (xv) Managed Services, if Studio

requested DCEH to provide. A single computer system in Piltsburgh owned by DCEH

has been used to provide the Transition Services for all three university systems. The

obligation for DCEH to continue to provide the Transition Services is equal to the Initial

Term of the MSA, which is fifteen (i5) years.

       As set forth in the Complaint and the attached Declaration of Mark Dottore

(attached as Exhibit A), the three university systems have paid Studio certain sums of

money, believed to be in excess of $6 million; in February 2019 alone, the South

University System paid Studio approximately $1.3 million and the Ai University System

paid Studio, upon information and belief, approximately $i.o million. Studio was to

have paid DCEH the sum of $3.g million for the services provided to date, but has paid

only $1.8 million, leaving $2.1 million due. Further, DCEH is owed another $3.g Million

on March 14, 2019 for the Transition Service DCEH provided in February 2019. The

money is desperately needed to cover all of the Transition Services that DCEH is

required to provide including, but not limited to, payroll, health benefits, and operating

expenses. Absent those funds, it is certain that all three university systems will close,

leaving tells of thousands of students out in the cold without a way to complete their

degrees at the schools, or transfer their credits to another institution that will

acknowledge the credits earned at each campus thereby allowing the students to pick up

their studies without interruption. Unless this Court orders Studio to pay the funds

owed ($2.1 million) and the funds it wrongfully received from South ($1.3 million) and

Ai ($i.o million), the Receivership Entities will be unable to operate, the Ai University

                                            4
System, Argosy University System and the South University System will close, and the

schools' tells of thousands of students will bear the brunt of the damage.

ARGUMENT


       A plaintiff seeking a temporary restraining order or preliminary injunction must

demonstrate: (i) that he is likely to succeed on the merits; (2) that he is likely to suffer

irreparable injury in the absence of preliminary relief; (3) that the balance of the

equities tips in his favor; and (4) that an injunction is in the public interest. Winter v.

Nat. Res. Def. Council, 555 U.S. 7, 20 (2008). "The same standard generally applies to

the issuance of temporary restraining orders and preliminary injunctions." Midwest

Retailer Associated, Ltd. v. City of Toledo, 563 F. Supp. zd 7g6, 802 (N.D. Ohio 2008)

(citing Ne. Ohio Coal. for Homeless & Serv. Employees Inll Union, Local ]l99'u.

Blackuiell, 467 F.3d 999, ioog (6th Cir. 2006)). "These factors are not prerequisites that

must be met, but are interrelated considerations that must be balanced together." Mich.

Coal. of Radioactive Material Users, Inc. v. Griepentrog, g45 F.xd i5o, i53 (6th Cir.

1991). ?For example, the probability of success that must be demonstrated is inversely

proportional to the amount of irreparable injury the movants will suffer absent the

stay." Ne. Ohio Coal. for Homeless & Serv. Employees Int'! Union, Local 1199 v.

Blackwell, 467 F.3d ggg, ioog (6th Cir. 2006).

       Here, all four factors counsel strongly in favor of emergency relief. The Court

should grant a temporary restraining order and preliminary injunction in favor of the

Receiver.




                                             s
I. The Receiver Is Likely to Succeed on the Merits.

       A. Rescission


       The Receiver is substantially likely to win on his equitable rescission claims. As

set forth in the Complaint, DCEH seeks equitable rescission of the Contracts to which it

is a party; specifically, the Framework Agreement, The Interim Framework Agreement,

The Amended & Restated Framework Agreement, The Transition Services and License

Agreement, and to the extent it conveyed equity and assets of any Receivership Entities,

the Equity and Asset Purchase Agreement. AEG and Argosy seek rescission of the

Master Services Agreements they entered. Further, the Receivership Entities seek

rescission of the Amended & Restated Framework Agreement.

       In Delaware,3 there are two conditions precedent to the granting of rescission: +)

the rescinding party must offer to restore the other parly to its precontractual status;

and 2) the court must be able to effectuate this restoration by decree. See, e.g., uegarty

v. American Commonwealths Power Corp., i63 A. 6i6 (Del.Ch.ig3x) (citing Black on

Rescission and Cancellation (xd Ed.) § 6i6). While the Receiver has made demands

upon Defendants to return to a pre-contract status, Studio has staunchly refused to do

so. This Court is able to fashion a decree to unwind the transactions and put the parties

back to where they were before the Contracts were entered.

       Thanks to the myriad of parties and contracts, and the fact that Studio filed UCC-

is to protect its alleged interests, equitable rescission is the proper remedy in this

instance.


      Equitable rescission is appropriate when the relief needed is more than a
      judicial declaration that a contract is invalid and an award returning the
      money or property to the plaintiff to restore them to their original

3 These contracts, by their terms, call for application of Delaware law.
                                             6
       condition. It remedies situations "when damages are not available, the
       amount of damages not ascertainable, or when damages are inadequate to
       do justice." It is the "unmaking" of an agreement and the attempt to return
       the parties to the staf-us quo.

Marina Vieui Condominium Assn. of Unit Owners v. Rehoboth Marina Vemures, LLC,
Ch. No. 2017-0217-PWG, 2018 Del. Ch. LEXIS 7g, at *i4 (Mar. 6, 2018).

       The goal of equitable rescission is to erase the contract as if they had never

existed. ?Thus, the remedy of equitable rescission typically requires that the court cause

an instrument, document, obligation or other matter affecting plaintiff's rights and/or

liabilities to be set aside and annulled, thus restoring plaintiff to his original position

and reestablishing title or recovering possession of property." E.I. Du Pont de Nemours

& Co. v. HEM Research, Inc., Ch. Civil Action No. so747, 1989 Del. Ch. LEXIS 132, at *8

(Oct. 13, 1989). Restoring the parties to their pre-transaction status is made somewhat

easier by the simple fact that the transactions were entered in early January, 2019.

Damages have not yet grown to as large a magnitude as they would have had the

Contracts been allowed to run longer. Accordingly, the best result would be to unwind

the Contracts and put the parties back to where they were before DCEH was forced into

the transaction.


       The Receiver has plead for rescission based on a several fatal flaws with the

Contracts: including failure of consideration and unconscionability. He is substantially

likely to win equitable rescission on either ground. First, regarding the lack of

consideration, the Receiver expects to be able to prove that Studio and Foundation paid

nothing for the Transferred Interest and the Business Assets, including the assets

belonging to the "Excluded Campuses."4 Furthermore, Studio has neither provided the



4 The "Excluded Campuses" were defined to mean: DC Art Institute of Charleston LLC,
DC ArL Institute of Washington LLC, Art Institute of Tennessee - Nashville LLC, Art
                                             7
services required under the Managed Services Agreements, nor has it paid DCEH the

sums   required to provide the Transition Services. Accordingly,               absent any

consideration (much less adequate consideration), the contracts fail.

       Second, the contracts should be rescinded as they are unconscionable. Delaware

courts have defined unconscionability as "Traditionally, a contract is unconscionable if

it is 'such as no man in his senses and not under delusion would make on the one hand,

and no honest or fair man would accept, on the other.?' Marina View Condominium

Assn. of Unit Owners v. Rehoboth Marina Venmres, LLC, Ch. No. 2017-0217-PWG,

2018 Del. Ch. LEXIS 7g, at *ig (Mar. 6, xoi8)(citing James v. National Financial, LLC,

132 A.3d 7gg, 8i3 (Del. Ch. 2016), citing Tulowitzki v. Atl. Richfield Co., 3g6 A.zd g56,

960 (Del. 1978)). Delaware law then recognizes two types of unconscionability:

substantive and procedural. Substantive unconscionability is described:

       Substantive unconscionability looks for evidence of a "gross imbalance
       that 'shocks the conscience"' and whether the terms of the bargain are "so
       extreme as to appear unconscionable according to the mores and business
       practices of the time and place." Its factors focus on a cost-price disparity,
       denial of basic rights and remedies, penalty clauses, placement of
       disadvantageous clauses in inconspicuous locations or among fine print
       trivia, paraphrasing of disadvantageous clauses in confusing language or
       in a manner that obscures the problems they raise, and an overall
       imbalance in the obligations and rights imposed by the bargain.

Marina View Condominium Assn. of Unit Owners v. Rehoboth Marina Venfures, LLC,
Ch. No. 2017-0217-PWG, 2018 Del. Ch. LEXIS 7g, at *20 (Mar. 6, 2018).



Institute of Colorado LLC, DC Art Institute of Phoenix LLC, Art Institute of Portland
LLC, Art Institute of Pittsburgh DC LLC, Art Institute of Fort Lauderdale LLC, Illinois
Institute of Art LLC, Art Institute of Michigan LLC, Illinois Institute of Art at
Schaumburg LLC, Art Institute of Las Vegas LLC, Art Institute of Indianapolis LLC, DC
Art Institute of Charlotte LLC, DC Art Institute of Raleigh-Durham LLC, AiIN
Restaurant LLC, AiTN Restaurant LLC, Art Institute of Seattle LLC, South University of
Michigan LLC, and South University of Ohio LLC. All of these entities are included
within the receivership estate and are therefore included in the definition of
Receivership Entities.
                                             8
The Receiver will be able to prove that just such a gross imbalance existed herein.

Under the Contracts, the Excluded Campuses gave up their assets for nothing, but were

bound to pay Studio for Managed Services which Studio did not provide, and did not

pay DCEH to provide Transition Services on its behalf. The Argosy campuses similarly

were bound to pay Studio for those same Managed Services Studio has not provided,

and did not pay to have provided. But, per the terms of the Managed Service

Agreements, if Argosy wanted to terminate the contracts, it would owe at least $:t

million for each month remaining in for the Initial Term. Even under the most

favorable interpretation of the documents, Studio could not have expected to reap one

million dollars per month in profit had the contracts proceeded as designed. The

Contracts were obviously unfairly tilted to the benefit of one party alone: Studio.

       The Contracts are also fatally flawed for their procedural unconscionability. The

term is defined:


       Procedural unconscionability focuses on the relative bargaining strength
       of the parties to determine if "seemingly lopsided terms might have
       resulted from arms'-length bargaining." Factors relating to procedural
       unconscionability concentrate on "inequality in bargaining or economic
       power, exploitation of underprivileged, unsophisticated, uneducated, and
       illiterate, use of printed form or boilerplate contracts drawn skillfully by
       the party in the strongest economic position, which establish industry-
       wide standards offered on a take it or leave it basis to the parly in a weaker
       economic position, and the circumstances surrounding the execution of
       the contract, including its commercial setting, its purpose, and actual
       effect." If the contract resulted from legitimate negotiation then,
       regardless of whether it was a bad bargain, the court should not intervene.

Marina View Condominium Assn. of Unit Owners v. Rehoboth Afar#ia Ventures, LLC,
Ch. No. 2017-0217-PWG, 2018 Del. Ch. LEXIS 7g, at *20-21 (Mar. 6, zox8)(citations
omitted).

The imbalance of terms was the direct and obvious result of DCEH's inability to

negotiate the terms of the agreements. On information and belief, the Receiver alleges


                                             9
that the Studio deal was presented by the Department of Education as a "Take it, or we'll

cut off your funding today" prospect, with the "cut off your funding today? resulting in

the immediate and irreparable harm to the students affected by immediate campus

closures. It does not appear that DCEH had the ability to negotiate the substantive

terms of the Contracts, and was under incredible pressure to enter them in an effort to

save the schools and protect the students. There were no legitimate negotiations

underlying the final documents, and the resulting documents demonstrate an

unconscionable balance of interests.

       B. Breach of Contract


       The Receiver will be able to prove a breach of contract claim against Defendant

sufficient to warrant equitable rescission. The three university systems, including the

Argosy University System within the Receivership estate, paid Defendant at least $i.3

million each in January and South and AII have made their February payment, thereby

meeting their obligations under their MSAs. Argosy has not made its February payment

since the Receiver believes there is no basis for Argosy to make said payment since

Argosy has not received any of the Services Studio is to provide. DCEH provided the

Transition Services it was required to do under the TSLA. Yet Studio has failed to pay

the full amount due and owing DCEH as required under the TSLA. Studio is therefore

in breach.


       Breach of contract, by itself, has been found to be sufficient grounds for equitable

rescission. Marina View Condominium Assn. of Unit Owners v. Rehoboth Marina

Ventures, LLC, Ch. No. 2017-0217-PWG, 2018 Del. Ch. LEXIS 7g (Mar. 6, 2018);

Schlosser & Dennis, LLC v. Traders Alley, LLC, C.A. No. Ni6C-os-igo RRC, 2017 Del.

Super. LEXIS 33z (July 6, 2017), Sheehan v. Hepburn, 37 Del Ch. go, i38 A.pd 810, 821

                                            10
(Del Ch. ig58)("outright refusal of one party to a contract to perform the contract or its

essentials constitutes such a repudiation as to entitle the other contracting party to treat

the contract as rescinded.") Studio, having had no reason whatsoever to refuse to pay

DCEH the sums due under the TSI?A, must be deemed a repudiation entitling DCEH,

AEG and Argosy to rescission of the MSA and TSLA.

II. The Students Will Be Irreparably Injured Absent Injunctive Relief.

       Although a plaintiff ordinarily must establish more than mere monetary injury to

meet the irreparable harm element, the Sixth Circuit has recognized that the irreparable

harm element of the preliminary injunction framework may be satisfied on a showing

that, absent an injunction, financial hardship would be so severe that it would cause the

moving entity to be ?completely wiped out," thereby rendering "a later judgment on the

merits meaningless." Stenberg v. Cheker Oil Co., 573 F.xd 921, 924 (6th Cir. ig78); see

also Performance Unlimited, Inc. v. Questar Publishers, Inc., 52 F.3d 1373, 1382 (6th

Cir.igg5) ("The impending loss or financial ruin of [a] business constitutes irreparable

injury."). This is such a case. To put it bluntly, unless the Receiver receives an

immediate influx of cash the Receivership Entities along with the AI University System

and the South University System will fail. The Receiver desperately needs the money

due from Studio under the TSLA in order for DCEH to be able to continue to provide the

services required thereunder. If DCEH is rendered unable to pay the costs associated

with the provision of those services, and therefore forced to shut down the servers and

terminate the staffs employment, all three university systems AII, South, and mgosy,

will fail as a result of the total lack of critical services like payroll, human resources, IT,

accounting and other fundamental requirements of running any business. This type of

irreparable harm that the Receiver is likely to suffer, "the loss of its business, is precisely

                                               11
the type of harm which necessitates the granting of preliminary injunctive relief"

because a later judgment in the Receiver's favor "will be a meaningless or hollow

formality." Performance Unlimited, 52 F.3d at 1382.

       While the Receivership estate maintains a claim for damages due upon Studio's

breach of contract, the more important issue is what happens as the estate is deprived of

the cash flow needed to complete the teach-outs and provide the Transition Services

needed through the teach-out process. A campus shuttered in violation of the teach-out

obligations will result in students who lose credit for the classes for which they were

then enrolled. More importantly, however, those students will not have been given an

opportunity to continue their studies at another institution that provides full credit for

the student's already-completed coursework. The affected students will lose at least a

semester, if not years of work. If Studio is allowed to spend, transfer, or otherwise hide

the money it collected from the Receivership Estate, South University, and AII, no

amount of damages will put the students where they would have been but for the

dissipation of the funds currently being held by Studio.

III. The Balance of Equities and the Public's Interest Strongly Favor
       Injunctive Relief Here.

      The issue is whether Studio should be free to spend, transfer, or hide the money it

collected from the Receivership Estate, AII, and South, which it owes to DCEH under

the Contracts its own lawyers drafted, while the Receivership Entities and the university

systems collapse. Studio has not, itself, provided any services, meaning there cannot be

any conceivable expenses to offset the money it is holding. The public interest and

equities involved clearly favor the Receiver. Not having incurred any expenses, Studio's

sole complaint is that it loses the use of the money it did not earn. Weighing Studio's


                                            12
complaint against the preservation of the educational track for tells of thousands of

students, the balance weighs in favor of the requested relief.

CONCLUSION


       For the foregoing reasons, the Receiver requests that this Court issue a temporary

restraining order and preliminarily injunction requiring Defendants Studio Enterprise

Manager, LLC and Education Principle Foundation to (i) pay the Receiver $2.1 million,

which is due and owing, and (2) transfer to the Receiver any and all monies received in

February 2019 from or on behalf of AII and the Ai University System, South and the

South University System, Argosy and the Argosy University System and AEG.

Dated: February 21, 2019                          Respectfully submitted,

                                                  /s/ Robert T. Glickman
                                                  Roberi? 'r. Glickman (oo5g57g)
                                                  Charles A. Nemer (0009261)
                                                  Robert R. Kracht (0025574)
                                                  Hugh D. Berkson (oo63gg7)
                                                  Nicholas R. Oleski (oog58o8)
                                                  MCCARTHY, LEBIT, CRYSTAL
                                                     & LIFFMAN Co., LPA
                                                  ioi West Prospect Avenue
                                                  1800 Midland Building
                                                  Cleveland, Ohio 44ii5
                                                  (216) 696-1422 - Telephone
                                                  (216) 696-1210 - Facsimile
                                                  rtg@mccarthylebit.com
                                                  can@mccarthylebit.com
                                                  rrk@mccarthylebit.com
                                                  hdb@mccarthylebit.com
                                                  nro@mccarthylebit.com

                                                  Special Counsel for the Receiver




                                             13
